The plaintiff in error, hereinafter called defendant, was convicted in the county court of Adair county on a charge of maintaining a place, where intoxicating liquors were kept to be sold in violation of the prohibitory law, and was sentenced to pay a fine of $250, and to serve 90 days in the county jail.
Judgment was entered in August, 1926, and the appeal was lodged in this court in November, 1926. No briefs in support of the appeal have been filed, nor *Page 219 
was there any appearance for oral argument at the time the case was submitted.
We have examined the record, and find that the evidence reasonably sustains the verdict and judgment, and no jurisdictional nor fundamental error is apparent.
The case is affirmed.